DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20180155818 to Mu et al.
Regarding claims 1-2, 5 and 7, :  Mu et al. disclose a mask structure substantially as claimed and capable of disposing pixel units on a substrate, comprising: a mask frame (Figs. 4/10/20-21, 11/21) ; a plurality of smooth covers (e.g., second from top “12”/“22” and bottom “12”/”22”) vertically disposed on the mask frame and parallel to each other; a plurality of protruding covers (e.g., topmost “12”/“22” and third from top “12”/“22”) vertically disposed on the mask frame and parallel to the plurality of smooth covers, wherein both sides of each of the protruding covers comprise a plurality of protruding units, wherein each of the protruding covers has a same shape and has a same number of the protruding units, wherein after forming the smooth covers and the protruding covers in a same process, coating and etching the protruding covers to form the protruding units; a plurality of support bars (13/23) horizontally disposed on the smooth covers and the protruding covers, each of the support bars are parallel to each other, wherein the support bars perpendicularly cross with the smooth covers and the protruding covers to form a plurality of pixel blocks, wherein (1) shapes of each column of the pixel blocks are the same, (2) two of adjacent rows of pixel blocks are symmetric to a corresponding smooth cover or (3) two of adjacent rows of pixel blocks are symmetric to a corresponding protruding cover; and a plurality of fine metal masks/bars (see, e.g., Figs. 15 and 20-21, 25-27) disposed on the support bars and comprising a plurality of pixel forming areas, wherein an area of the pixel forming area is larger than an area of the pixel block, wherein the smooth covers are arranged in even columns corresponding to the pixel blocks, and the protruding covers are arranged in odd columns corresponding to the pixel blocks.  Also see, e.g., paras. 10-11, 49-59, 72-77, 81-86, 94-96, 106-118, which teach that the shapes of the covers and bars may be optimized as desired, wherein the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, Examiner notes that the figures appear to show the relative size configuration (e.g. pixel forming area vs. pixel block) as claimed, in the aforementioned figures, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the claimed size relationship if desired for forming a desired product.

    PNG
    media_image1.png
    405
    478
    media_image1.png
    Greyscale

Regarding the process limitations related to how the claimed mask apparatus structure(s) are formed, see MPEP 2113 regarding product-by-process claims.  
With respect to claims 3 and 4, which do not recite any additional structural features, and the process limitations thereof related to how the claimed mask apparatus structure(s) are formed, see MPEP 2113 regarding product-by-process claims. 
With respect to claim 6, Mu et al. further teach that the shape of the support bar may be optimized/designed in accordance with the product to be produced by the mask structure.  Again, the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Response to Arguments
Applicant's arguments filed 1 April 2022 have been fully considered but they are not persuasive. As detailed above each of the covers of Mu et al. may alternatingly be referred to as a smooth cover or a protruding cover as claimed based on the entirety and non-limiting features of the disclosure.
Additionally, Examiner notes that Mu et al. teaches that the Mu et al. teaches the overall concept of simplifying structures of the device in order to save costs.

Overcoming Relied Upon Prior Art and Proceeding Towards Potential Allowable Subject Matter
Examiner suggests, at least, more clearly and completely reciting and defining the location and arrangement of the features of the “smooth” covers & “protruding” covers (esp. the location of protruding units and the particular definition and extent of “smooth” intended) with respect to the claimed covers, each other and the overall apparatus..  All features should be claimed in line with the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716